DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on March 8th, 2021 for application no. 16/665,150 filed on October 28th, 2019. Claims 1-3, 5-16 and 18-27 are pending. In the present amendment, claims 1, 11, 14, 23 and 27 are amended, and claims 4 and 17 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with James N. Kallis on March 10th, 2021. The application has been amended as follows:

Claim 1 (line 12) has been amended to read, “wherein the actuator assembly further includes an electrically-powered device directly connected to the”.

Claim 14 (line 14) has been amended to read, “wherein the actuator assembly further includes an electrically-powered device directly connected to the”.

Claim 27 (line 12) has been amended to read, “wherein the actuator assembly further includes an electrically-powered device directly connected to the”.

Response to Arguments
The Applicant's arguments filed March 8th, 2021 are in response to the Office Action mailed March 3rd, 2021. The Applicant's arguments have been fully considered.
	The proposed amendments would overcome the latest rejection mailed March 3rd, 2021; however, the invention as claimed still would have been obvious as the recitation of “an electrically-powered device connected to the actuator arm” does not exclude electrically-powered devices that are fluidly connected to an actuator arm. Examiner proposed amending claims 1 (line 12), 14 (line 14) and 27 (line 12) to recite "an electrically-powered device directly connected to the actuator arm". Applicant's representative agreed to such changes and have been entered by way of Examiner's Amendment.

Allowable Subject Matter
Claims 1-3, 5-16 and 18-27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a system for controlling the operating mode of an overrunning coupling assembly having the combination of features recited in claim 1, and particularly “first and second coupling members having first and second coupling faces”, “a bi-directional actuator assembly including an actuator arm having an output member coupled to the control member for selective, small-displacement, control member shifting movement relative to the second coupling member between a first position which corresponds to a first operating mode of the coupling assembly and a second position which corresponds to a second operating mode of the coupling assembly in response to an actuator command signal”, “wherein the actuator assembly further includes an electrically-powered device directly connected to the actuator arm for driving the control member in response to the actuator command signal”, “wherein the actuator arm has a one-way locking member pivotally connected to the output member for movement between a disengaged position in which the control member is permitted to shift relative to the second coupling member and an engaged position between the locking member and a locking member-engaging portion of the second coupling member to lock the control member and the second coupling member together to prevent the control member from inadvertently shifting in a first direction relative to the second coupling member in the absence of the actuator command signal received by the actuator assembly” and “wherein the locking member is connected to the electrically-powered device so that the locking member is allowed to rotate a predetermined amount before the output member begins to shift the control member”.
Regarding Claim 14, none of the prior art discloses or renders obvious an overrunning coupling and control assembly having the combination of features recited in claim 14, and particularly “a coupling subassembly including first and second coupling members having first and second coupling faces”, “a bi-directional actuator subassembly including an actuator arm having an output member coupled to the control member for selective, small-displacement, control member shifting movement relative to the second coupling member between a first position which corresponds to a first operating mode of the coupling subassembly and a second position which corresponds to a second operating mode of the coupling subassembly in response to an actuator command signal”, “wherein the actuator assembly further includes an electrically-powered device directly connected to the actuator arm for driving the control member in response to the actuator command signal”, “wherein the actuator arm has a one-way locking member pivotally connected to the output member for movement between a disengaged position in which the control member is permitted to shift relative to the second coupling member and an engaged position between the locking member and the locking member-engaging portion of the second coupling member to lock the control member and the second coupling member together to prevent the control member from inadvertently shifting in a first direction relative to the second coupling member in the absence of the actuator command signal received by the actuator subassembly” and “wherein the locking member is connected to the electrically-powered device so that the locking member is allowed to rotate a predetermined amount before the output member beings to shift the control member”.
Regarding Claim 27, none of the prior art discloses or renders obvious a system for controlling the operating mode of an overrunning coupling assembly having the combination of features recited in claim 27, and particularly “first and second coupling members having first and second coupling faces”, “a bi-directional actuator assembly including an actuator arm having an output member coupled to the control member for selective, small-displacement, control member shifting movement relative to the second coupling member between a first position which corresponds to a first operating mode of the coupling assembly and a second position which corresponds to a second operating mode of the coupling assembly in response to an actuator command signal”, “wherein the actuator assembly further includes an electrically-powered device directly connected to the actuator arm for driving the control member in response to the actuator command signal”, “wherein the actuator arm has a one-way locking member which has a center of gravity and which is pivotally connected to the output member for limited rotation about an axis between a disengaged position in which the control member is permitted to shift relative to the second coupling member and an engaged position between the locking member and a locking member engaging portion of the second coupling member to lock the control member and the second coupling member together to prevent the control member from inadvertently shifting in a first direction relative to the second coupling member in the absence of the actuator command signal received by the actuator assembly, wherein the center of gravity of the locking member is located below the axis” and “wherein the locking member is connected to the electrically-powered device so that the locking member is allowed to rotate a predetermined amount before the output member begins to shift the control member”.
The closest prior art of Eisengruber (US 8,272,488) discloses a hydraulically controlled device (Fig. 7a, 229) connected to an actuator arm (222), but fails to disclose “an electrically-powered device directly connected to the actuator arm”, and there is no motivation to substitute an electrically-controlled device with the prior art absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659